Citation Nr: 1011807	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for abdominal cancer, 
for accrued benefits purposes.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  


FINDINGS OF FACT

1.  The Veteran died in September 2007; the cause of death 
was abdominal cancer.  Other significant conditions 
contributing to death included coronary artery disease (CAD), 
hypertension (HTN), and type 2 diabetes mellitus.  

2.  At the time of his death, the Veteran was service-
connected for left ear hearing loss and left ear tinnitus.  A 
10 percent rating for tinnitus was assigned from 2007.

3.  The Veteran served in the contiguous waters outside of 
Vietnam but is not shown to have set foot in the Country or 
otherwise have been shown to have been exposed to Agent 
Orange.  

4.  The medical evidence does not demonstrate a relationship 
between the cause of the Veteran's death and service.  

5.  A claim for entitlement to service connection for 
abdominal cancer for accrued benefits was received within one 
year after the Veteran's death.  

6.  The Veteran's abdominal cancer is not shown by the 
credible lay or medical evidence of record to have been 
etiologically related to a disease, injury, or event in 
service, to include exposure to herbicide.  

CONCLUSIONS OF LAW

1.  There was no disability incurred in service that caused 
or materially contributed to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 
3.312 (2009).  

2.  For purposes of accrued benefits, the Veteran's abdominal 
cancer was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service, to include from exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the appellant 
with the contemplated notice in letters dated in November 
2007, January 2008 and April 2008. The correspondences 
specifically addressed her primary theory of entitlement 
concerning the effects of alleged inservice exposure to 
herbicides and his death.  Not only was the appellant 
apprised (in the April 2008 letter mentioned above) of the 
disorders for which service connection was in effect at the 
time of the Veteran's death, but she has, from the outset, 
demonstrated actual knowledge of the fact that her claims 
primarily lie on the contention that her husband was exposed 
to herbicides during service which caused the condition that 
resulted in his death, and the record is replete with 
statements from her evidencing actual knowledge of the 
information and evidence necessary to establish service 
connection for the cause of the Veteran's death.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the April 2008 
correspondence mentioned above.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



Pertinent Laws and Regulation

Cause of the Veteran's Death

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  The service-connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2009).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2009).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

In addition, certain chronic diseases, including cancer, CAD, 
HTN, and diabetes mellitus, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability (e.g. diabetes 
mellitus ), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during service.  38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) (2009); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii), the presumption only applies to Veterans 
who served in-country.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2009).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 4.3 (2009).  In Gilbert, supra, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a Veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000(a) (2009).  A claim for such 
benefits must be filed within one year of the Veteran's 
death.  38 C.F.R. § 3.1000(a), (c) (2009).

Analysis - Cause of the Veteran's Death

The appellant contends that the Veteran's death is due to 
herbicide exposure which occurred during his service in 
Vietnam.  Review of the service personnel records (SPRs) 
reflects that the Veteran served in the contiguous waters 
outside of Vietnam and received the Vietnam Service Medal.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death.  In this case, the Veteran died in September 
2007.  The death certificate indicates that his immediate 
cause of death was gastric cancer.  Other significant 
conditions contributing to death included CAD, HTN, and type 
2 diabetes mellitus.  

At the time of his death, service connection was in effect 
for left ear hearing loss and for left ear tinnitus.  Service 
treatment records (STRs) do not reflect any findings of 
abdominal/gastric cancer, CAD, HTN, or diabetes mellitus 
during the Veteran's military service.  Moreover, there is no 
evidence of a diagnosis of any of the aforementioned diseases 
within one year following his discharge from service either.  
Additionally, there is no competent evidence of record 
suggesting a relationship between the cause of the Veteran's 
death and service or any of his service-connected 
disabilities.  

On the contrary, post service medical reports show that 
treatment for the Veteran's abdominal cancer began in 2003.  
Similarly, there are no post service medal reports showing 
treatment for any of the conditions noted on the Veteran's 
death certificate as contributing to his death (CAD, HTN, 
diabetes) until many years after service.  Additionally, 
there is no competent evidence which establishes that the 
Veteran's service-connected disabilities (left ear hearing 
impairment and left ear tinnitus) caused or contributed to 
his demise, or that the cause of death was related to 
service.

At this time, the Board acknowledges the appellant's 
assertions.  She essentially maintains that the cause of the 
Veteran's death is related to in- service herbicide exposure.  
However, the Board finds that the evidence of record is 
insufficient to establish a presumption of herbicide 
exposure.  The Board further points out that while a positive 
association between exposure to herbicides and diabetes 
mellitus, type II, has been shown as evidenced in 38 C.F.R. § 
3.307(a)(6)(iii), service connection may only be established 
if the evidence demonstrates that the Veteran either served 
in Vietnam during the Vietnam Era or was exposed to 
herbicides through some other military experience.  The 
required service in Vietnam is not shown in this case, nor is 
there evidence of exposure to herbicides in any other period 
of duty.  

In further discussion, it is noted that the Veteran's SPRs 
reflect that he served in the contiguous waters outside of 
Vietnam and that he received the Vietnam Service medal.  
However, there is no indication that he ever served in-
country, via duty or visitation, in Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008); 38 U.S.C.A. § 1116(a)(1) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

While there is no dispute that the Veteran had service during 
the Vietnam War in Vietnam's coastal waters and that he 
received a Vietnam Service Medical, in order for the 
presumption of having been exposed to herbicide agents to 
attach, there must be evidence that the Veteran went ashore 
in Vietnam.  Such evidence is not present.  There are no 
certified records establishing that the Veteran ever set foot 
in Vietnam.  As a result, the evidence as presently 
assembled, does not support the proposition that the 
Veteran's conditions of service involved duty or visitation 
in the Republic of Vietnam and the presumption of exposure to 
herbicides is not for application in this case.

As to the argument often expressed in claims such as this 
that being awarded the Vietnam Service Medal satisfies the 
presumptive basis due to herbicide exposure, the Board points 
out that regulations require the Veteran to have set foot 
within land borders of Vietnam for the presumptive service 
connection to attach, and a Veteran who never went ashore 
from ship on which he served in Vietnamese coastal waters was 
not entitled to the presumption.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008); See also VAOPGCPREC 27-97.  Although 
the appellant apparently contends that the Veteran's service 
records show that he set foot in Vietnam, such is not the 
case.  The Veteran's SPRs only show that the Veteran was in 
the continuous waters of Vietnam, during the relevant period 
at issue, with no evidence of the Veteran ever stepping foot 
on the land in Vietnam.  

Additionally, it is well established that the Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  Manual of Military Decorations and 
Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Receipt of this medal does not in itself 
indicate exposure to herbicides.  Therefore, there is no 
basis to grant service connection for the cause of the 
Veteran's death on a presumptive basis due to herbicide 
exposure.

Furthermore, the Board recognizes that the appellant believes 
the Veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a layperson, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the Veteran's death and service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the Veteran's 
death, and the benefit-of-the doubt rule is not for 
application.  Gilbert, supra, 1 Vet. App. at 55.

Analysis - Accrued Benefits

The Veteran died in September 2007, and the primary cause of 
death was abdominal cancer.  The appellant submitted a claim 
for any accrued benefits in November 2007.  This meets the 
criteria of a claim for accrued benefits being filed within 
one year of the Veteran's death as required in 38 C.F.R. § 
3.1000(a), (c) (2009).  As such, the Board will consider the 
merits of the claim for service connection for abdominal 
cancer based on the evidence of record at the time of the 
Veteran's death.  38 C.F.R. § 3.1000 (2009).

As noted above, entitlement to accrued benefits is determined 
based on evidence in the file or constructively of record at 
the time of his death.  38 U.S.C.A. § 5121(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000 (2009).  As the Veteran died 
in September 2007, evidence which was not of record or 
constructively of record at that time may not be considered 
in the adjudication of the appellant's claim for accrued 
benefits. 

Taking into consideration the evidence of record at the time 
of the Veteran's death, the Board finds that there is no 
competent evidence in the claims folder that the Veteran's 
abdominal cancer was caused by his active duty.  This 
condition was not shown during active service or until many 
years after service separation.  No medical opinion has 
directly related his abdominal cancer to service.  Moreover, 
as noted above, the claims folder contains no evidence 
indicating that the Veteran served in the Republic of 
Vietnam.  Moreover, even if he did, there is no positive 
association between herbicide exposure and gastrointestinal 
and digestive disease, other than type II diabetes.  As such, 
service connection cannot be granted on either a presumptive 
basis, as a result of in-service exposure to herbicides, or 
on a direct basis.

As discussed earlier, the Board finds that a lay person is 
not be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking multiple myeloma 
that began decades after service to exposure to radiating in 
service.  Espiritu, supra.

Given the lack of any competent lay or medical evidence 
suggesting a link between the claimed disability and service, 
and length of the time between separation and the onset of 
disease, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
abdominal cancer for the purposes of accrued benefits, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to accrued benefits is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


